Case 5:20-cv-00143 Document 1-1 Filed 02/06/20 Page 1 of 1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

JS 44 (Rev. 12/12)

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
EVELYN JACKSON

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Langdon “Trey” Smith; JIMS. ADELR & ASSOCIATES; 1900 West Loop

South, 20th Floor, Houston, Texas 77027 Phone (713) 735-2114

Bexar County, TX

DEFENDANTS

Landstar Ranger Inc. and Ozie B. O’Neal

County of Residence of First Listed Defendant Duval County. FL
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Lyath SeyGsgna: CASTAGNA SCOTT LLP; 1120 S. Capital of Texas
Highway, Bldg. 2, Ste. 270, Austin, Texas 78746;
Phone (512) 329-3290

NOTE:

 

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only)

QO 1 US. Government

Plaintiff

G3 Federal Question
(U.S. Government Not a Party)

O 2 U.S. Government
Defendant

3% 4° Diversity
(Indicate Citizenship of Parties in Item III)

 

IV. NATURE OF SUIT (Place an “X” in One Box Only)

NES GO

   
 

  
  

 

© 110 Insurance PERSONAL INJURY PERSONAL INJURY
© 120 Marine © 310 Airplane 365 Personal Injury -
© 130 Miller Act © 315 Airplane Product Product Liability
O 140 Negotiable Instrument Liability O 367 Health Care/
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury
© 151 Medicare Act © 330 Federal Employers’ Product Liability
0) 152 Recovery of Defaulted Liability 368 Asbestos Personal
Student Loans © 340 Marine Injury Product
(Excludes Veterans) (1 345 Marine Product Liability
C153 Recovery of Overpayment Liability PERSONAL PROPERTY
of Veteran’s Benefits % 350 Motor Vehicle © 370 Other Fraud
0 160 Stockholders’ Suits O 355 Motor Vehicle © 371 Truth in Lending
O 190 Other Contract Product Liability O 380 Other Personal
© 195 Contract Product Liability | 360 Other Personal Property Damage
© 196 Franchise Injury C385 Property Damage
© 362 Personal Injury - Product Liability

       

edical Malpractice

   

LE i PR 2 | _ CIVIL RIGHTS “| BRISGNER PETITIONS _|
O 210 Land Condemnation 1 440 Other Civil Rights Habeas Corpus:
© 220 Foreclosure OG 441 Voting O 463 Alien Detainee

510 Motions to Vacate
Sentence

1 230 Rent Lease & Ejectment
0 240 Torts to Land

O 442 Employment
1 443 Housing/

1 245 Tort Product Liability Accommodations 1 530 General
© 290 All Other Real Property 1 445 Amer. w/Disabilities -] 535 Death Penalty
Employment Other:
O 446 Amer. w/Disabilities -] 540 Mandamus & Other
Other 0 550 Civil Rights

0 448 Education 0 555 Prison Condition
C 560 Civil Detainee -
Conditions of

Confinement

Il.

    

  

 

 

CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
PTF DEF PTF DEF
Citizen of This State x1 G1 Incorporated or Principal Place qgo4 04
of Business In This State
Citizen of Another State O 2 & 2 Incorporated and Principal Place o5s 5
of Business In Another State
Citizen or Subject of a 03 © 3 Foreign Nation ao 6 O6

Foreign Country

   

  

O]

625 Dnug Related Seizure 375 False Claims Act

 

1 422 Appeal 28 USC 158 o
of Property 21 USC 881 | 423 Withdrawal © 400 State Reapportionment
O 690 Other 28 USC 157 © 410 Antitrust
© 430 Banks and Banking
_} 1 450 Commerce
O 460 Deportation
© 830 Patent © 470 Racketeer Influenced and
1 840 Trademark Corrupt Organizations
© 480 Consumer Credit
= LABOR S OC} CUR O 490 Cable/Sat TV
O 710 Fair Labor Standards OG 861 HIA (1395ff) © 850 Securities/Commodities/
Act © 862 Black Lung (923) Exchange
1 720 Labor/Management © 863 DIWC/DIWW (405(g)) |G 890 Other Statutory Actions
Relations 1 864 SSID Title XVI © 891 Agricultural Acts
O 740 Railway Labor Act C1 865 RSI (405(g)) O 893 Environmental Matters
© 751 Family and Medical 895 Freedom of Information
Leave Act Act
O 790 Other Labor Litigation 1 896 Arbitration
791 Employee Retirement SS LL _| 0) 899 Administrative Procedure

  

1 870 Taxes (U.S. Plaintiff
or Defendant)

© 871 IRS—Third Party

26 USC 7609

Income Security Act Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

1 462 Naturalization App
0 465 Other Immigration
Actions

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

O11 Original }{2 Removed from O 3  Remanded from O 4 Reinstatedor O 5 Transferredfrom © 6 Multidistrict
Proceeding State Court Appellate Court Reopened ae District Litigation
(specify)

 

28 U.S.C.
VI. CAUSE OF ACTION USC. § 1382

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

Brief description of cause: | .
Civil Case - Motor Vehicle Accident

 

 

 

 

 

 

VII. REQUESTED IN 1 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes No

VIII. RELATED CASE(S)
IF ANY (See instructions): 7 Ge Honorable Judge Aaron Haas DOCKET NuMBR 2019C125750

DATE SIGNATURE OF ATTORNEY OF RECORD ° ‘

02/06/2019

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
